PER CURIAM.
We affirm the appellant’s conviction and sentence for unarmed robbery. We remand, however, for a correction of the written judgment to reflect unarmed robbery rather than armed robbery.
With respect to costs and restitution, the appellant affirmatively waived his right to a hearing on the costs assessed. At sentencing the trial judge intended to impose restitution to cover the loss according to the amount testified to by the store clerk, and the judge believed the amount to be fifty-five dollars. The restitution order should be amended to reflect fifty dollars instead of sixty dollars because the store clerk’s testimony reflected that she gave the appellant “about $50 or more.”
SCHOONOVER, A.C.J., and LEHAN and PATTERSON, JJ., concur.